Citation Nr: 1030789	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-07 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.   

2.  Entitlement to service connection for hypertension.   

3.  Entitlement to service connection for a right ankle disorder.   

4.  Entitlement to service connection for migraine headaches.   



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 
1975 to August 1977.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2007 rating 
decision by the Honolulu, Hawaii, Department of Veterans Affairs 
(VA) Regional Office (RO).  In July 2010, the Veteran failed to 
appear for a Travel Board hearing scheduled at his request.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to his claims.  See 38 C.F.R. 
§ 3.159 (2009).

The Veteran's service treatment records (STRs) show that during 
service he was on medical hold for blood pressure check and was 
treated for a right ankle sprain and headaches.  Postservice 
treatment records include a March 2007 statement from his private 
physician at LBJ Tropical Medical Center in Samoa which notes 
that the Veteran receives treatment for hypertension, right ankle 
pain, and intermittent attacks of headaches.  The Veteran has not 
been afforded a VA examination in connection with the claims of 
service connection for these disabilities.  The facts of this 
case satisfy the "low threshold" standard as to when an 
examination to secure a nexus opinion is necessary.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Furthermore, the Veteran has reported he has had hypertension 
diagnosed for several years, and the March 2007 statement from 
the Veteran's private physician suggests that additional 
pertinent treatment records are available from the LBJ Tropical 
Medical Center.  A review of the claims file also found that the 
Veteran may be receiving ongoing VA treatment.  Notably, VA 
treatment records are constructively of record.  

Regarding the claim of service connection for bilateral hearing 
loss, the Veteran served on board the USS Enterprise, and has 
reported exposure to noise trauma working on aircraft on the 
flight deck.  Postservice private treatment records show he has 
bilateral sensorineural hearing loss.  On July 2009 VA 
examination the examiner indicated that the reliability of 
audiometric testing was poor, even following repeated 
reinstruction; noted that audiometry results were inappropriate 
for rating purposes; and stated that in light of these factors an 
opinion regarding the etiology of the Veteran's hearing loss 
could not be given.  As the report does not provide adequate 
explanation as to whether the inability to obtain accurate 
audiometry findings was due solely to lack of co-
operation/malingering or to inadequacy of the process, follow-up 
is necessary.  The Veteran must be advised of the consequences of 
a failure to co-operate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify 
any and all providers of treatment he has 
received for the disabilities at issue since 
his discharge from service in August 1977, 
and to provide any authorizations necessary 
for VA to obtain records of any such private 
treatment.  Of particular interest are 
records pertaining to the Veteran's initial 
diagnosis of hypertension, records from the 
LBJ Tropical Medical Center, and records of 
any VA treatment (which are constructively of 
record).  The RO should secure for the record 
copies of complete pertinent clinical records 
(i.e., those not already associated with the 
claims folder) from the sources identified.  
The Veteran should be notified if any 
identified private records sought are not 
received pursuant to the RO's request (and 
advised that ultimately it is his 
responsibility to ensure that the records are 
received).

2.  The RO should arrange for an audiological 
evaluation of the Veteran (with audiometric 
studies) (by an examiner other than the one 
who examined him in July 2009) to determine 
whether he has a bilateral hearing loss 
disability by VA standards and, if so, the 
likely etiology of such disability, 
specifically whether it is related to his 
assumed exposure to noise trauma in service.  
The Veteran must be advised that his 
cooperation with such evaluation is necessary 
(critical) to the substantiation of his claim 
of service connection for hearing loss 
disability.  The Veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  Based on examination 
of the Veteran and review of his claims file 
the examiner should provide an opinion 
indicating (a) whether or not the Veteran has 
a hearing loss disability by VA standards, 
and if so, (b) whether such is at least as 
likely as not related to his exposure to 
noise trauma in service.  If accurate 
audiometry cannot be completed, rendering a 
nexus opinion not possible, the examiner must 
indicate (with explanation) whether such is 
the case due solely to the Veteran's 
malingering (failure to cooperate), or 
whether it is due to an inherent flaw in the 
examination process.  The examiner must 
explain the rationale for all opinions.  

3.  The RO should also arrange for the 
Veteran to be examined by an appropriate 
physician to determine the presence, nature 
and likely etiology of any hypertension, 
right ankle disability, and/or migraine 
headache disorder.  The examiner must review 
the Veteran's claims file in conjunction with 
the examination.  Based on examination of the 
Veteran and review of the record the examiner 
should (a) opine whether or not the Veteran 
has (each) hypertension, a right ankle 
disorder, or a migraine headache disorder, 
and if so (b) opine (as to each disorder) 
whether such is at least as likely as not (50 
percent or better probability) related to his 
service/complaints noted therein.  The 
examiner must explain the rationale for all 
opinions provided. 

4.  The RO should then re-adjudicate these 
claims.  If any remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

